Citation Nr: 0416578	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-14 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for hemorrhoids.

2.  Entitlement to a disability rating in excess of 30 
percent for arteriosclerotic cardiovascular disease with 
coronary artery bypass graft and hypertension.

3.  Entitlement to a disability rating in excess of 10 
percent for impairment of the right wrist with limitation of 
motion and arthritic changes.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
April 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Muskogee, Oklahoma.  The veteran and his spouse 
appeared before the undersigned Veterans Law Judge at a 
hearing at the RO in September 2003.

The issues of increased disability ratings for the 
cardiovascular disorder and the right wrist disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In his July 2002 notice of disagreement, the veteran reported 
that he injured his right lower leg due to syncope from his 
cardiovascular disorder, thereby raising secondary service 
connection for a right lower leg disorder.  At a January 2003 
VA examination, the veteran reported that he had redness in 
the face and headaches as secondary to the service-connected 
hypertension, thereby raising the issues of secondary service 
connection for a skin disorder and a headache disorder.  
These issues are referred to the RO.


FINDINGS OF FACT

1.  The RO, in an August 1974 rating decision, denied a claim 
of entitlement to service connection for hemorrhoids.  The 
veteran was notified of that decision and of his appellate 
rights and procedures in August 1974; he did not appeal that 
decision.

2.  The additional evidence submitted since the August 1974 
rating decision, by itself or when considered with previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim; is neither cumulative 
nor redundant; and does raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1974 RO rating decision denying service 
connection for hemorrhoids is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  The evidence received subsequent to the August 1974 RO 
rating decision is new and material, and the claim of service 
connection for hemorrhoids is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  The regulations were recently amended to define 
"new" evidence as evidence not previously submitted and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  These new regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore applicable to the veteran's claim as it was 
filed after August 29, 2001.

Service connection for hemorrhoids was denied by the RO in 
August 1974 on the basis that there was no current 
disability.  

The evidence before the RO in 1974 consisted of: the 
veteran's service medical records and a report of a June 1974 
VA examination.  Service medical records reflect that in 
October 1971 the veteran complained of probable hemorrhoids.  
In March 1972, it was noted that the veteran had hemorrhoids.  
At an August 1972 physical examination, the veteran reported 
that he had had piles or rectal disease and it was noted that 
the veteran had mild hemorrhoids.  On the physical 
examination, however, the anus and rectum was normal.  At a 
November 1973 retirement physical examination, the veteran 
reported that he had had piles or rectal disease and it was 
noted that he had mild external hemorrhoids.  On the physical 
examination, however, the anus and rectum were normal.  On 
the June 1974 VA examination, there was pruritus ani with 
scarring.  The diagnoses included pruritus ani.

Since the August 1974 RO rating decision, the evidence 
submitted includes private treatment records showing 
assessments of hemorrhoids in 1995 and 1996.  The Board finds 
that the medical records are new and relate to an 
unestablished fact necessary to substantiate the claim 
because there is a current diagnosis of hemorrhoids.  The 
medical records are neither cumulative nor redundant and 
raise a reasonable possibility of substantiating his claim.  
Accordingly, the Board finds that the evidence is new and 
material, and serves to reopen the claim.  38 C.F.R. § 3.156.

VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issue, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for hemorrhoids is 
reopened and the appeal is granted to this extent only.


REMAND

At his hearing, the veteran testified that he received recent 
treatment for his hypertension from his private medical 
doctor.  However, Dr. Smith has not responded to the request 
for medical records.  Also, additional records from Dr. 
Parikh and the Comanche County Memorial Hospital in Lawton, 
Oklahoma, may be available.  

Moreover, the veteran reported that he has increase pain, 
stiffness, weakened grasp, decreased motion, and used a brace 
for his right wrist.  He testified that the right wrist 
disability worsened.  

Finally, as noted above, the veteran's claim for service 
connection for hemorrhoids is reopened as the veteran has a 
diagnosis of hemorrhoids.  However, the record does not 
contain an opinion addressing etiology of the hemorrhoids.

VA's duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Ask the veteran to identify any 
medical treatment or follow-up for his 
hemorrhoids from September 1972 to the 
present, and for his heart disease, 
hypertension, and right wrist disorder 
from December 2001 to the present.  
Obtain all records from Dr. Parikh from 
August 2003 to the present and the 
results of all stress tests, 
echocardiograms, and cardiac 
catheterizations performed from 2002 to 
the present.  Obtain all records from Dr. 
Smith from October 1999 to the present.  
Obtain all records from the Comanche 
County Memorial Hospital in Lawton, 
Oklahoma, for a colonoscopy performed in 
March 2000.  Obtain any other identified 
records.  Associate all records with the 
claims folder.  If any request for 
private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  Inform the veteran that he may submit 
a statement from any medical 
professional, such as Dr. Smith, 
indicating when his hemorrhoids began.  
Inform the veteran that in his April 2003 
VA Form 9 he noted, regarding his 
hemorrhoids, that he had submitted a 
statement from his spouse, but that her 
statement is not in the claims file.  Ask 
the veteran to submit a copy of his 
spouse's original statement or another 
statement from her.

4.  After the completion of numbers 1-2 
above, schedule the veteran for a VA 
cardiovascular examination to determine 
the nature and extent of his heart 
disease with hypertension.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  All 
special studies and tests should be 
performed.  The examiner should note the 
veteran's diastolic blood pressure.  The 
examiner should note whether the veteran 
has a left ventricular dysfunction and if 
so, the ejection fraction.  The examiner 
should note what workload in metabolic 
equivalents (METs) results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
The examiner should note whether the 
veteran has chronic congestive heart 
failure and whether he has had more than 
one episode of acute congestive heart 
failure in the past year.  The examiner 
should note the length and width of the 
surgical scar on the chest.  The examiner 
should indicate whether such a scar is 
deep or superficial, whether it causes 
limited motion, whether it is painful on 
objective demonstration, whether it is 
tender on objective demonstration, 
whether it is poorly nourished with 
repeated ulcerations, and whether it is 
unstable.  The examiner should provide a 
complete rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

5.  After the completion of numbers 1-2 
above, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his right wrist 
disorder.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  All special studies and 
tests should be performed.  The examiner 
should note any ankylosis in the right 
wrist.  The examiner should note the 
length and width of the surgical scar on 
the right wrist.  The examiner should 
indicate whether such a scar is deep or 
superficial, whether it causes limited 
motion, whether it is painful on 
objective demonstration, whether it is 
tender on objective demonstration, 
whether it is poorly nourished with 
repeated ulcerations, and whether it is 
unstable.  The examiner should note any 
interference in employment caused by the 
residuals of the fracture of the right 
wrist with limitation of motion and 
degenerative joint disease.  The examiner 
should provide a complete rationale based 
on sound medical principles for all 
expressed opinions and conclusions.

6.  After the completion of number 1-3 
above, schedule the veteran for a VA 
examination to determine the nature and 
extent of the hemorrhoids.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  All 
special studies and tests should be 
performed.   For any current diagnosis of 
hemorrhoids, the examiner should opine on 
whether it is as least as likely as not 
that such a disorder is related to 
service, including the hemorrhoids noted 
in the service medical records.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

7.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims to 
include consideration of whether the 
veteran is entitled to a separate 
evaluations for scars on the right wrist 
and the chest.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should also 
address whether the veteran's claims 
should be submitted to the Chief Benefits 
Director or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



